Citation Nr: 0912619	
Decision Date: 04/03/09    Archive Date: 04/10/09

DOCKET NO.  05-17 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for chronic renal failure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The Veteran had active service from April 1983 to October 
1987.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of May 2004 by the 
Department of Veterans Affairs (VA) Atlanta, Georgia, 
regional office (RO).  The case later came under the 
jurisdiction of the RO in Philadelphia, Pennsylvania.  

The Veteran testified at a hearing held before the 
undersigned Veterans Law Judge in December 2007.  The Board 
remanded the case for additional development in February 
2008.  The requested development of evidence has since been 
completed, and the case is now ready for appellate review.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

FINDINGS OF FACT

The preponderance of the evidence shows that a chronic kidney 
disorder was not present during service, there was no 
continuity of symptoms since service, nephritis and calculi 
of the kidney were not manifest within a year after 
separation from service, and the Veteran's current kidney 
disability did not develop as a result of any incident during 
service. 


CONCLUSION OF LAW

A chronic kidney disability, to include renal failure, was 
not incurred in or aggravated by service and may not be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2008), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also requires VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  

In the present case, the Veteran was provided with the notice 
required by the VCAA by letters dated in August 2003, 
February 2006 and February 2008.  The RO specifically 
informed the Veteran of the evidence required to substantiate 
his claim, the information required from him to enable VA to 
obtain evidence on his behalf, the assistance that VA would 
provide to obtain evidence on his behalf, and that he should 
submit such evidence or provide VA with the information 
necessary for VA to obtain such evidence on his behalf.  
Therefore, the Board finds that he was provided with the 
notice required by the VCAA.

Moreover, all available evidence pertaining to the Veteran's 
claim has been obtained.  The record before the Board 
contains service treatment records and post-service treatment 
records.  In addition, neither the Veteran nor his 
representative has identified any additional pertinent 
evidence that could be obtained to substantiate his claim.  
The Board is also unaware of any such evidence.  The Veteran 
has been afforded a hearing and a VA examination.  Therefore, 
the Board is satisfied that VA has complied with its duty to 
assist the Veteran in the development of the facts pertinent 
to the claim.

The record also reflects that the originating agency 
readjudicated the Veteran's claim following the provision of 
the required notice and the completion of all indicated 
development of the record.  For the above reasons, it is not 
prejudicial to the Veteran for the Board to proceed to 
finally decide the issue discussed in this decision.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio, 16 Vet. App. 183; Sutton v. Brown, 9 Vet. App. 
553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993); see 
also 38 C.F.R. § 20.1102 (2008) (harmless error).

The Veteran contends that he developed a chronic kidney 
disorder during service.  Specifically, he asserts that 
during service he was assigned duties which involved being in 
extreme heat resulting in dehydration, and that he used 
Motrin and Naproxen, which in combination with the 
dehydration caused damage to his kidneys.  He expressed his 
belief that findings contained in his service treatment 
records, such as complaints of low back pain and a urine test 
showing protein and white blood cells, were reflective of the 
presence of kidney disorder.   He presented testimony to that 
effect during the hearing held in December 2007.  

When seeking VA disability compensation, a Veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  

Essentially, to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value. 
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

If nephritis or calculi of the kidneys becomes manifest to a 
degree of 10 percent or more within one year from the date of 
the Veteran's termination of service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.    

The first question for consideration in evaluating a service 
connection claim is whether the competent evidence 
demonstrates a current disability.  In the present case, 
there are multiple private treatment records dated in 2000 
and later which reflect treatment for kidney disorder.  In 
addition, a VA examination report dated in December 2008 
noted a diagnosis of stage 3 chronic kidney disease as a 
result of focal segmental glomerulosclerosis.  Therefore, a 
current disability is established.  

Significantly, however, there is no convincing evidence of 
any kidney disability during service or for many years after 
service.  The Veteran's service treatment records are 
negative for reference to any kidney problems.  The Board has 
noted that he was seen in June 1984 for a complaint of back 
pain, but it was specifically noted that the had no dysuria 
or frequent urination.  No kidney disorder was diagnosed.  

Service treatment records dated in July 1984 and July 1987 
both reflect treatment for urinary tract infections; however, 
on each occasion he was treated with antibiotics.  The urine 
test results showing trace protein and white blood cells were 
from the same date in July 1987.  It was noted at that time 
that a chlamydiazyme lab test was positive for C. 
Trachomatis.  These service records contain no diagnosis of a 
kidney disorder.  The infections apparently resolved with 
treatment as there are no further entries pertaining to those 
infections.  In September 1987, upon separation from service, 
the Veteran opted not to have a separation examination.  

Post service records from reserve service include a report of 
a medical history given by the Veteran in October 1988 
reflecting that he denied a history of high blood pressure, 
kidney stones, blood in the urine, frequent or painful 
urination, or albumin in his urine.  The examination 
conducted at that time did not note any relevant abnormality.  
His urinalysis was negative for albumin.  Genitourinary 
system was normal.  

There is no evidence of kidney disease within a year of 
service.  The earliest post-service treatment records are 
from many years later.  For example, a private record dated 
in October 2001 noted that the Veteran had high blood 
pressure and proteinuria.  A private treatment record dated 
in April 2003 reflects a diagnosis of chronic renal failure, 
etiology focal segmental.   There was no mention of any 
kidney disorder being due to service.  A family history of 
renal disease in his father was noted.  

The report of a VA examination conducted in March 2007 notes 
that the Veteran was found to have a back disorder which was 
related to service.  The examiner noted that the Veteran had 
back complaints in service.  However, the examiner further 
conclude that the Veteran's focal glomerulosclerosis was not 
likely related to the Veteran's back pain, but had been 
attributed to hypertension.  The examiner further noted that 
it did not appear to be due to any genitourinary problem 
distally.  

More recently, in December 2008, a VA examiner reviewed the 
issue on appeal in more detail, but again came to the 
conclusion that weighs against the claim.  The report 
reflects that the examiner reviewed the claims file, took a 
history from the Veteran, and conducted a physical 
examination.  The examiner noted that the Veteran's service 
treatment records included complaints of back pain, and 
urinalyses which showed trace protein on occasion and 10-15 
white blood cells on both occasions.  The examiner further 
noted that there was no other lab data relating to kidney 
function until 2001.  The examiner noted that the Veteran 
reported experiencing what he felt were kidney related 
complaints while in service.  He also recalled having some 
polyuria after service.  The examiner concluded, however, 
that based on his review of all available evidence, he found 
no compelling evidence that the focal segmental 
glomerulosclerosis was present during the Veteran's military 
service.  The examiner noted that while complaints of back 
pain can sometimes be associated with kidney disease, the 
Veteran had radiographic evidence of degenerative disease in 
the spine which could account for the pain.  The examiner 
further noted that back pain was rarely a symptom of the sort 
of kidney disease that the Veteran has.  The examiner further 
stated that the urinalyses in service which showed a trace or 
no protein were strong objective evidence against  the 
presence of focal segmental glomerulosclerosis at that time.  
In conclusion, he stated that it was his opinion that it was 
more likely than not that the chronic kidney disease was not 
related to any in-service disease or injury.  

In adjudicating this claim, the Board must assess the 
competence and credibility of the Veteran.  See Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005).  Recently, in 
Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court, citing 
Layno v. Brown, 6 Vet. App. 465, 467-69 (1994), emphasized 
that lay testimony is competent if it is limited to matters 
that the witness has actually observed and is within the 
realm of the witnesses personal knowledge; see also 38 C.F.R. 
§ 3.159(a)(2) (Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person).

In this capacity, the Board finds the Veteran is competent to 
attest to his observations of his symptoms (such as 
complaints of frequent urination).  Layno; 38 C.F.R. § 
3.159(a)(2).  However, as a lay person, he is not competent 
to diagnose any medical disorder or render an opinion as to 
the cause or etiology of any current disorder (i.e. that he 
currently has a kidney disability related to service) because 
he does not have the requisite medical expertise.  See, e.g., 
See Routen v. Brown, 10 Vet. App. 183, 186 (1997); Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Therefore, his account 
of having had frequent urination after service is not 
competent evidence of continuity of symptoms of kidney 
disease.  In addition, in view of the lengthy period without 
treatment, there is no medical evidence of continuity of 
symptomatology and this weighs against the claim.  See Maxson 
v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

The main issue in this case is whether there is a nexus 
between the claimed in-service complaints and the current 
disability.  An evaluation of the probative value of medical 
opinion evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  Greater weight may be placed on one physician's 
opinion over another depending on factors such as reasoning 
employed by the physicians and whether or not and the extent 
to which they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).  
  
There are only two medical opinions of records, and they both 
weigh against the claim.  The Board finds that the VA 
examination opinion dated in December 2008 is especially 
convincing.  The VA examination report was based upon a 
thorough review of the claims folder and examination of the 
Veteran.  Furthermore, the VA examiner offered extensive 
reasons and bases for his opinion.  Moreover, the Board notes 
that the opinion by the VA physician which weighs against the 
claim is consistent with the lack of continuity of 
symptomatology in this case.   

A clear preponderance of the evidence is against a finding 
that the Veteran's renal disease is causally related to 
service.  The preponderance of the evidence shows that a 
chronic kidney disorder was not present during service, there 
was no continuity of symptoms since service, nephritis and 
calculi of the kidney were not manifest within a year after 
separation from service, and the Veteran's current kidney 
disability did not develop as a result of any incident during 
service.  Accordingly, the Board concludes that a chronic 
kidney disability, to include renal failure, was not incurred 
in or aggravated by service and may not be presumed to have 
been incurred therein.  



ORDER

Entitlement to service connection for chronic renal failure 
is denied.




____________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


